Appeal by the defendant from a judgment of the County Court, Westchester County (LaCava, J.), rendered April 14, 1992, convicting her of criminal possession of stolen property in the fourth degree, forgery in the second degree, criminal impersonation in the second degree, and attempted grand larceny in the fourth degree, after a nonjury trial, and imposing sentence.
Ordered that the judgment is affirmed.
The defendant failed to preserve for appellate review her specific contention that the evidence is legally insufficient to establish beyond a reasonable doubt her guilt as an accessory (see, CPL 470.05 [2]; People v Udzinski, 146 AD2d 245, 250). In any event, viewing the evidence in the light most favorable to the People (see, People v Contes, 60 NY2d 620), we conclude that there is legally sufficient direct and circumstantial evidence to establish the defendant’s guilt beyond a reasonable doubt. Moreover, upon the exercise of our factual review power, we are satisfied that the verdict is not against the *794weight of the evidence (see, CPL 470.15 [5]). Sullivan, J. P., Balletta, Copertino and Santucci, JJ., concur.